Exhibit 10.1
ALKERMES plc
2011 Stock Option and Incentive Plan
SECTION 1. GENERAL PURPOSE OF THE PLAN; DEFINITIONS
     The name of the plan is the Alkermes plc 2011 Stock Option and Incentive
Plan (the “Plan”). The Plan is established in connection with a business
combination transaction pursuant to which Alkermes, Inc. (the “Company”) would
become a wholly owned subsidiary of a new holding company to be named Alkermes
plc, an Irish public limited company (the “Parent”). The purpose of the Plan is
to encourage and enable the officers, employees, Non-Employee Directors and
other key persons (including consultants and prospective employees) of the
Parent and its Subsidiaries upon whose judgment, initiative and efforts the
Parent and its Subsidiaries largely depend for the successful conduct of their
business to acquire a proprietary interest in the Parent. It is anticipated that
providing such persons with a direct stake in the Parent’s welfare will assure a
closer identification of their interests with those of the Parent and its
stockholders, thereby stimulating their efforts on the Parent’s and its
Subsidiaries’ behalf and strengthening their desire to remain with the Parent
and its Subsidiaries.
     The following terms shall be defined as set forth below:
     “Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
     “Administrator” means the compensation committee of the Board or a similar
committee performing the functions of the compensation committee and which is
comprised of not less than two Non-Employee Directors who are independent.
     “Award” or “Awards,” except where referring to a particular category of
grant under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Restricted Stock Awards, Restricted Stock Unit Awards, Cash-Based
Awards and Performance Share Awards.
     “Award Certificate” means a written or electronic certificate setting forth
the terms and provisions applicable to an Award granted under the Plan. Each
Award Certificate is subject to the terms and conditions of the Plan.
     “Board” means the Board of Directors of the Parent.
     “Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor Code, and related rules, regulations and interpretations.
     “Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.
     “Effective Date” means the date set forth in Section 18.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder.
     “Fair Market Value” of the Stock on any given date for purposes of the
Plan, unless otherwise required by any applicable provision of the Code or any
regulations issued thereunder, means the fair market value of the Stock
determined in good faith by the Administrator; provided, however, that if the
Stock is admitted to quotation on the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”), NASDAQ Global Market or another national
securities exchange, the determination shall be made by reference to the closing
price reported by NASDAQ or such other exchange. If the market is closed on such
date, the determination shall be made by reference to the last date preceding
such date for which the market is open.
     “Incentive Stock Option” means any Stock Option designated and qualified as
an “incentive stock option” as defined in Section 422 of the Code.
     “Non-Employee Director” means a member of the Board who is not also an
employee of the Parent or any Subsidiary.
     “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.
     “Option” or “Stock Option” means any option to purchase shares of Stock
granted pursuant to Section 5.

 



--------------------------------------------------------------------------------



 



     “Performance-Based Award” means any Restricted Stock Award, Restricted
Stock Unit Award, Performance Share Award or Cash-Based Award granted to a
Covered Employee that is intended to qualify as “performance-based compensation”
under Section 162(m) of the Code and the regulations promulgated thereunder.
     “Performance Criteria” means the criteria that the Administrator selects
for purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle. The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Parent or a unit, division, group, or a
Subsidiary) that will be used to establish Performance Goals are limited to the
following: earnings before interest, taxes, depreciation and amortization, net
income (loss) (either before or after interest, taxes, depreciation and/or
amortization), changes in the market price of the Stock, economic value-added,
initiation or completion of clinical trials, results of clinical trials, drug
development or commercialization milestones, collaboration milestones,
operational measures including production capacity and capability, hiring and
retention of key managers, expense management, capital raising transactions,
sales or revenue, acquisitions or strategic transactions, operating income
(loss), cash flow (including, but not limited to, operating cash flow and free
cash flow), return on capital, assets, equity, or investment, stockholder
returns, gross or net profit levels, operating margins, earnings (loss) per
share of Stock and sales or market shares, any of which may be measured either
in absolute terms or as compared to any incremental increase or as compared to
results of a peer group.
     “Performance Cycle” means one or more periods of time, which may be of
varying and overlapping durations, as the Administrator may select, over which
the attainment of one or more Performance Criteria will be measured for the
purpose of determining a grantee’s right to and the payment of a Restricted
Stock Award, Restricted Stock Unit Award, Performance Share Award or Cash-Based
Award. Each such period shall not be less than 12 months.
     “Performance Goals” means the specific goals established in writing by the
Administrator for a Performance Cycle based upon the Performance Criteria.
     “Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified Performance Goals.
     “Restricted Stock Award” means an Award entitling the recipient to acquire,
at such purchase price (which may be zero) as determined by the Administrator,
shares of Stock subject to such restrictions and conditions as the Administrator
may determine at the time of grant.
     “Restricted Stock Unit Award” means an Award of phantom stock units to a
grantee.
     “Sale Event” shall mean (i) the sale of all or substantially all of the
assets of the Parent on a consolidated basis to an unrelated person or entity,
(ii) a merger, reorganization or consolidation in which the outstanding shares
of Stock are converted into or exchanged for securities of the successor entity
and the holders of the Parent’s outstanding voting power immediately prior to
such transaction do not own a majority of the outstanding voting power of the
successor entity immediately upon completion of such transaction, or (iii) the
sale of all of the Stock to an unrelated person or entity.
     “Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.
     “Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.
     “Stock” means the Common Stock, par value $.01 per share, of Parent,
subject to adjustments pursuant to Section 3.
     “Subsidiary” means the Company and any corporation or other entity in which
the Parent has at least a 50 percent interest, either directly or indirectly.
     “Ten Percent Owner” means an employee who owns or is deemed to own (by
reason of the attribution rules of Section 424(d) of the Code) more than
10 percent of the combined voting power of all classes of stock of the Parent or
any parent or subsidiary corporation of the Parent, within the meaning of
Section 424 of the Code.

SECTION 2.   ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

     (a) Administration of Plan. The Plan shall be administered by the
Administrator.
     (b) Powers of Administrator. The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:

 



--------------------------------------------------------------------------------



 



     (i) to select the individuals to whom Awards may from time to time be
granted;
     (ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Restricted Stock Awards,
Restricted Stock Unit Awards, Cash-Based Awards and Performance Share Awards, or
any combination of the foregoing, granted to any one or more grantees;
     (iii) to determine the number of shares of Stock to be covered by any
Award;
     (iv) to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the form of written (or electronic) instruments
evidencing the Awards;
     (v) subject to the provisions of Sections 6(d) and 7(a), to accelerate at
any time the exercisability or vesting of all or any portion of any Award;
     (vi) subject to the provisions of Section 5(a)(ii), to extend at any time
the period in which Stock Options may be exercised; and
     (vii) at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written and electronic instruments); to make all
determinations it deems advisable for the administration of the Plan; to decide
all disputes arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.
     All decisions and interpretations of the Administrator shall be binding on
all persons, including the Parent, Subsidiaries and Plan grantees.
     (c) Delegation of Authority to Grant Options. Subject to applicable law,
the Administrator, in its discretion, may delegate to a subcommittee comprised
of one or more members of the Board all or part of the Administrator’s authority
and duties with respect to the granting of Options to employees who are not
subject to the reporting and other provisions of Section 16 of the Exchange Act.
Any such delegation by the Administrator shall include a limitation as to the
amount of Options that may be granted during the period of the delegation and
shall contain guidelines as to the determination of the exercise price and the
vesting criteria. The Administrator may revoke or amend the terms of a
delegation at any time but such action shall not invalidate any prior actions of
the Administrator’s delegate or delegates that were consistent with the terms of
the Plan.
     (d) Award Certificates. Awards under the Plan shall be evidenced by Award
Certificates that set forth the terms, conditions and limitations for each Award
which may include, without limitation, the term of an Award and the provisions
applicable in the event employment or service terminates.
     (e) Indemnification. Subject to Section 200 of the Irish Companies Act
1963, neither the Board nor the Administrator, nor any member of either or any
delegate thereof, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with the Plan,
and the members of the Board and the Administrator (and any delegate thereof)
shall be entitled in all cases to indemnification and reimbursement by the
Parent in respect of any claim, loss, damage or expense (including, without
limitation, reasonable attorneys’ fees) arising or resulting therefrom to the
fullest extent permitted by law and/or under the Parent’s articles or bylaws or
any directors’ and officers’ liability insurance coverage which may be in effect
from time to time and/or any indemnification agreement between such individual
and the Parent.
     (f) Foreign Award Recipients. Notwithstanding any provision of the Plan to
the contrary, in order to comply with the laws in other countries in which the
Parent and its Subsidiaries operate or have employees or other individuals
eligible for Awards, the Administrator, in its sole discretion, shall have the
power and authority to: (i) determine which Subsidiaries shall be covered by the
Plan; (ii) determine which individuals outside the United States are eligible to
participate in the Plan; (iii) modify the terms and conditions of any Award
granted to individuals outside the United States to comply with applicable
foreign laws; (iv) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Administrator determines such actions to
be necessary or advisable (and such subplans and/or modifications shall be
attached to the Plan as appendices); provided, however, that no such subplans
and/or modifications shall increase the share limitations contained in Section
3(a) hereof; and (v) take any action, before or after an Award is made, that the
Administrator determines to be necessary or advisable to obtain approval or
comply with any local governmental regulatory exemptions or approvals.
Notwithstanding the foregoing, the Administrator may not take any actions
hereunder, and no Awards shall be granted, that would violate the Exchange Act
or any other applicable United States securities law, the Code, or any other
applicable United States governing statute or law.

SECTION 3.   STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

     (a) Stock Issuable.

 



--------------------------------------------------------------------------------



 



     (i) The maximum number of shares of Stock reserved and available for
issuance under the Plan shall be equal to (i) 8,350,000 ordinary shares, plus
(ii) the number of shares of Stock underlying any grants under the Plan that are
forfeited, cancelled, repurchased or terminated (other than by exercise) from
and after the date the Plan is approved by shareholders. For purposes of this
limitation, the shares of Stock underlying any Awards that are forfeited,
canceled or otherwise terminated (other than by exercise) shall be added back to
the shares of Stock available for issuance under the Plan. Shares tendered or
held back upon exercise of an Option or settlement of an Award to cover the
exercise price or tax withholding shall not be available for future issuance
under the Plan. In addition, upon net exercise of Options, the gross number of
shares exercised shall be deducted from the total number of shares remaining
available for issuance under the Plan. Subject to such overall limitations,
shares of Stock may be issued up to such maximum number pursuant to any type or
types of Award; provided, however, that Stock Options with respect to no more
than 4,000,000 shares of Stock may be granted to any one individual grantee
during any one calendar year period and no more than 8,350,000 shares of the
Stock may be issued in the form of Incentive Stock Options. The shares available
for issuance under the Plan may be authorized but unissued shares of Stock or
shares of Stock reacquired by the Parent.
     (b) Effect of Awards. The grant of any full value Award (i.e., an Award
other than an Option) shall be deemed, for purposes of determining the number of
shares of Stock available for issuance under Section 3(a)(i), as an Award of 1.8
shares of Stock for each such share of Stock actually subject to the Award and
shall be treated similarly if returned to reserve status when forfeited or
canceled as provided in Section 3(a). The grant of an Option shall be deemed,
for purposes of determining the number of shares of Stock available for issuance
under Section 3(a)(i), as an Award for one share of Stock for each such share of
Stock actually subject to the Award.
     (c) Changes in Stock. Subject to Section 3(d) hereof, if, as a result of
any reorganization, recapitalization, reclassification, stock dividend, stock
split, reverse stock split or other similar change in the Parent’s capital
stock, the outstanding shares of Stock are increased or decreased or are
exchanged for a different number or kind of shares or other securities of the
Parent, or additional shares or new or different shares or other securities of
the Parent or other non-cash assets are distributed with respect to such shares
of Stock or other securities, or, if, as a result of any merger or
consolidation, sale of all or substantially all of the assets of the Parent the
outstanding shares of Stock are converted into or exchanged for securities of
the Parent or any successor entity (or a parent or subsidiary thereof), the
Administrator shall make an appropriate or proportionate adjustment in (i) the
maximum number of shares reserved for issuance under the Plan, including the
maximum number of shares that may be issued in the form of Incentive Stock
Options, (ii) the number of Stock Options that can be granted to any one
individual grantee and the maximum number of shares that may be granted under a
Performance-Based Award, (iii) the number and kind of shares or other securities
subject to any then outstanding Awards under the Plan, (iv) the repurchase
price, if any, per share subject to each outstanding Restricted Stock Award,
(v) the number of Stock Options automatically granted to Non-Employee Directors,
and (vi) the price for each share subject to any then outstanding Stock Options
under the Plan, without changing the aggregate exercise price (i.e., the
exercise price multiplied by the number of Stock Options) as to which such Stock
Options remain exercisable. The Administrator shall also make equitable or
proportionate adjustments in the number of shares subject to outstanding Awards
and the exercise price and the terms of outstanding Awards to take into
consideration cash dividends paid other than in the ordinary course or any other
extraordinary corporate event. The adjustment by the Administrator shall be
final, binding and conclusive. No fractional shares of Stock shall be issued
under the Plan resulting from any such adjustment, but the Administrator in its
discretion may make a cash payment in lieu of fractional shares.
     (d) Mergers and Other Transactions. Except as the Administrator may
otherwise specify with respect to particular Awards in the relevant Award
documentation, in the case of and subject to the consummation of a Sale Event,
all Options that are not exercisable immediately prior to the effective time of
the Sale Event shall become fully exercisable as of the effective time of the
Sale Event, all other Awards with time-based vesting, conditions or restrictions
shall become fully vested and nonforfeitable as of the effective time of the
Sale Event and all other Awards with conditions and restrictions relating to the
attainment of performance goals may become vested and nonforfeitable in
connection with a Sale Event in the Administrator’s discretion. Upon the
effective time of the Sale Event, the Plan and all outstanding Awards granted
hereunder shall terminate, unless provision is made in connection with the Sale
Event in the sole discretion of the parties thereto for the assumption or
continuation of Awards theretofore granted by the successor entity, or the
substitution of such Awards with new Awards of the successor entity or parent
thereof, with appropriate adjustment as to the number and kind of shares and, if
appropriate, the per share exercise prices, as such parties shall agree (after
taking into account any acceleration hereunder). In the event of such
termination, the Company shall make or provide for a cash payment to the
grantees holding Options, in exchange for the cancellation thereof, in an amount
equal to the difference between (A) the Sale Price multiplied by the number of
shares of Stock subject to outstanding Options (to the extent then exercisable
(after taking into account any acceleration hereunder) at prices not in excess
of the Sale Price) and (B) the aggregate exercise price of all such outstanding
Options.
     (e) Substitute Awards. The Administrator may grant Awards under the Plan in
substitution for stock and stock based awards held by employees, directors or
other key persons of another corporation in connection with the merger or
consolidation of the employing corporation with the Parent or a Subsidiary or
the acquisition by the Parent or a Subsidiary of property or stock of the
employing corporation. The Administrator may direct that the substitute awards
be granted on such terms and conditions as the Administrator considers
appropriate in the circumstances. Any substitute Awards granted under the Plan
shall not count against the share limitation set forth in Section 3(a)(i).

 



--------------------------------------------------------------------------------



 



SECTION 4.   ELIGIBILITY

     Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and key persons (including consultants and
prospective employees) of the Parent and its Subsidiaries as are selected from
time to time by the Administrator in its sole discretion.

SECTION 5.   STOCK OPTIONS

     Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.
     Stock Options granted under the Plan may be either Incentive Stock Options
or Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Parent or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.
     (a) Stock Options Granted to Employees and Key Persons. The Administrator
in its discretion may grant Stock Options to eligible employees and key persons
of the Parent or any Subsidiary. Stock Options granted pursuant to this Section
5(a) shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of the
Plan, as the Administrator shall deem desirable. If the Administrator so
determines, Stock Options may be granted in lieu of cash compensation at the
optionee’s election, subject to such terms and conditions as the Administrator
may establish.
     (i) Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5(a) shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant. In the case of an Incentive Stock Option
that is granted to a Ten Percent Owner, the option price of such Incentive Stock
Option shall be not less than 110 percent of the Fair Market Value on the grant
date.
     (ii) Option Term and Termination. The term of each Stock Option shall be
fixed by the Administrator, but no Stock Option shall be exercisable more than
ten years after the date the Stock Option is granted. In the case of an
Incentive Stock Option that is granted to a Ten Percent Owner, the term of such
Stock Option shall be no more than five years from the date of grant. Unless
otherwise determined by the Administrator on or after the date of grant, if a
grantee’s employment (or other service relationship) with the Parent and its
Subsidiaries terminates for any reason (including if a Subsidiary ceases to be a
Subsidiary of the Parent), the portion of each Stock Option held by the grantee
that is not then exercisable shall be immediately forfeited. Unless otherwise
determined by the Administrator on or after the date of grant, the grantee may
exercise the exercisable portion of his Stock Options until the earlier of three
months after such date of termination or the expiration of the stated term of
such Stock Option.
     (iii) Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date. The Administrator
may at any time accelerate the exercisability of all or any portion of any Stock
Option. An optionee shall have the rights of a stockholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options.
     (iv) Method of Exercise. Stock Options may be exercised in whole or in
part, by giving written or electronic notice of exercise to the Company’s
delegate, specifying the number of shares to be purchased. In the case of a
Stock Option that is not an Incentive Stock Option, unless otherwise determined
by the Administrator on or after the date of grant, payment of the purchase
price must be made by reduction in the number of shares of Stock issuable upon
such exercise, based, in each case, on the Fair Market Value of the Stock on the
date of exercise. If the Administrator determines not to use the above payment
method or in the case of the exercise of Incentive Stock Options, then payment
of the purchase price may be made by one or more of the following methods:
     (A) In cash, by certified or bank check or other instrument acceptable to
the Administrator;
     (B) Subject to the consent of the Administrator and on the basis of such
form of surrender agreement as the Administrator may specify, through the
delivery (or attestation to the ownership) of shares of Stock owned by the
optionee. Such surrendered shares shall be valued at Fair Market Value on the
exercise date; or
     (C) By the optionee delivering to the Parent a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Parent cash or a check payable and acceptable to the Parent for the purchase
price; provided that in the event the optionee chooses to pay the purchase price
as so provided, the optionee and the broker shall comply with such procedures
and enter into such agreements of indemnity and other agreements as the
Administrator shall prescribe as a condition of such payment procedure.

 



--------------------------------------------------------------------------------



 



Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Parent or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Parent of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Parent is
obligated to withhold with respect to the optionee). In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares. In the event that the Parent establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.
     (v) Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under the Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.
     (b) Stock Options Granted to Non-Employee Directors.
     (i) Automatic Grant of Options.
     (A) Upon becoming a member of the Board, each Non-Employee Director who is
not then a consultant to the Parent or its Subsidiaries shall be granted on such
day a Non-Qualified Stock Option to acquire 35,000 shares of Stock, which shall
vest ratably over the three calendar years following the date of grant, plus an
additional Stock Option to acquire a number of shares of Stock equal to the
product of 25,000 multiplied by a fraction, the numerator of which equals the
number of months remaining until the next annual meeting of stockholders of the
Parent and the denominator of which equals 12, which shall vest on the first
anniversary of the date of grant.
     (B) Each Non-Employee Director who is serving as Director of the Parent on
each annual meeting of stockholders, beginning with the 2012 annual meeting,
shall automatically be granted on such day a Non-Qualified Stock Option to
acquire 25,000 shares of Stock, which shall vest on the first anniversary of the
date of grant; provided, however, that no grant shall be made to an individual
who ceases to be a member of the Board on such day.
     (C) The exercise price per share for the Stock covered by a Stock Option
granted under this Section 5(b) shall be equal to the Fair Market Value of the
Stock on the date the Stock Option is granted.
     (D) The Administrator, in its discretion, may grant additional
Non-Qualified Stock Options to Non-Employee Directors. Any such grant may vary
among individual Non-Employee Directors.
     (ii) Exercise; Termination.
     (A) Unless otherwise determined by the Administrator, an Option granted
under this Section 5(b) shall become vested and exercisable in accordance with
the vesting provisions set forth in this Section 5(b). An Option issued under
this Section 5(b) shall not be exercisable after the expiration of ten years
from the date of grant.
     (B) Options granted under this Section 5(b) may be exercised only by notice
to the Parent (or the Parent’s delegate) specifying the number of shares to be
purchased. Payment of the full purchase price of the shares to be purchased may
be made by one or more of the methods specified in Section 5(a)(iv). An optionee
shall have the rights of a stockholder only as to shares acquired upon the
exercise of a Stock Option and not as to unexercised Stock Options.
     (C) Unless otherwise determined by the Administrator on or after the date
of grant, if a Non-Employee Director’s relationship with the Parent and its
Subsidiaries terminates for any reason, the portion of each Stock Option held by
the Non-Employee Director that is not then exercisable shall be immediately
forfeited. Unless otherwise determined by the Administrator on or after the date
of grant, the Non-Employee Director may exercise the exercisable portion of his
Stock Options only to the extent set forth in his Stock Option Award
Certificates.
     (iii) Shares Available for Grant. Grants of Stock Options contemplated by
this Section 5(b) shall consist of shares of Stock reserved and available for
issuance pursuant to the Alkermes plc Amended and Restated 2008 Stock Option and
Incentive Plan, and if there are no such shares of Stock remaining, then such
grants shall consist of shares of Stock reserved and available for issuance
pursuant to the Plan.

 



--------------------------------------------------------------------------------



 



SECTION 6.   RESTRICTED STOCK AWARDS

     (a) Nature of Restricted Stock Awards. The Administrator shall determine
the restrictions and conditions applicable to each Restricted Stock Award at the
time of grant. Conditions may be based on continuing employment (or other
service relationship) and/or achievement of pre-established performance goals
and objectives. The terms and conditions of each Restricted Stock Award
Certificate shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and grantees.
     (b) Rights as a Stockholder. Upon the grant of a Restricted Stock Award and
payment of any applicable purchase price, a grantee shall have the rights of a
stockholder with respect to the voting of the Restricted Stock, subject to such
conditions contained in the Restricted Stock Award Certificate. Unless the
Administrator shall otherwise determine, (i) uncertificated Restricted Stock
shall be accompanied by a notation on the records of the Parent or the transfer
agent to the effect that they are subject to forfeiture until such Restricted
Stock are vested as provided in Section 6(d) below, and (ii) certificated
Restricted Stock shall remain in the possession of the Company until such
Restricted Stock is vested as provided in Section 6(d) below, and the grantee
shall be required, as a condition of the grant, to deliver to the Company such
instruments of transfer as the Administrator may prescribe.
     (c) Restrictions. Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award Certificate. If a grantee’s employment
(or other service relationship) with the Parent and its Subsidiaries terminates
for any reason (including if a Subsidiary ceases to be a Subsidiary of the
Parent), any Restricted Stock that has not vested at the time of termination
shall automatically, without any requirement of notice to such grantee from, or
other action by or on behalf of, the Parent or its Subsidiaries, be deemed to
have been reacquired by the Parent at its original purchase price (if any) from
such grantee or such grantee’s legal representative simultaneously with such
termination of employment (or other service relationship), and thereafter shall
cease to represent any ownership of the Parent by the grantee or rights of the
grantee as a stockholder. Following such deemed reacquisition of unvested
Restricted Stock that are represented by physical certificates, a grantee shall
surrender such certificates to the Parent upon request without consideration.
     (d) Vesting of Restricted Stock. The Administrator at the time of grant
shall specify the date or dates and/or the attainment of pre-established
performance goals, objectives and other conditions on which the
non-transferability of the Restricted Stock and the Parent’s right of repurchase
or forfeiture shall lapse. Notwithstanding the foregoing, in the event that any
such Restricted Stock granted to employees shall have a performance-based goal,
the restriction period with respect to such shares shall not be less than one
year, and in the event any such Restricted Stock granted to employees shall have
a time-based restriction, the total restriction period with respect to such
shares shall not be less than three years; provided, however, that Restricted
Stock with a time-based restriction may become vested incrementally over such
three-year period. The Administrator may waive the foregoing restriction in the
case of a grantee’s death, disability or retirement or upon a Sale Event.
Subsequent to such date or dates and/or the attainment of such pre-established
performance goals, objectives and other conditions, the shares on which all
restrictions have lapsed shall no longer be Restricted Stock and shall be deemed
“vested.” Except as may otherwise be provided by the Administrator pursuant to
the authority reserved in this Section 6, a grantee’s rights in any shares of
Restricted Stock that have not vested shall automatically terminate upon the
grantee’s termination of employment (or other service relationship) with the
Parent and its Subsidiaries for any reason (including if a Subsidiary ceases to
be a Subsidiary of the Parent) and such shares shall be subject to the
provisions of Section 6(c) above.

SECTION 7.   RESTRICTED STOCK UNIT AWARDS

     (a) Nature of Restricted Stock Unit Awards. The Administrator shall
determine the restrictions and conditions applicable to each Restricted Stock
Unit Award at the time of grant. Conditions may be based on continuing
employment (or other service relationship) and/or achievement of pre-established
performance goals and objectives. The terms and conditions of each Restricted
Stock Unit Award Certificate shall be determined by the Administrator, and such
terms and conditions may differ among individual Awards and grantees.
Notwithstanding the foregoing, in the event that any such Restricted Stock Unit
Award granted to employees shall have a performance-based goal, the restriction
period with respect to such Award shall not be less than one year, and in the
event any such Restricted Stock Unit Award granted to employees shall have a
time-based restriction, the total restriction period with respect to such Award
shall not be less than three years; provided, however, that any Restricted Stock
Unit Award with a time-based restriction may become vested incrementally over
such three-year period. The Administrator may waive the foregoing restriction in
the case of a grantee’s death, disability or retirement or upon a Sale Event. At
the end of the restriction period, the Restricted Stock Unit Award, to the
extent vested, shall be settled in the form of shares of Stock. To the extent
that a Restricted Stock Unit Award is subject to Section 409A, it may contain
such additional terms and conditions as the Administrator shall determine in its
sole discretion in order for such Award to comply with the requirements of
Section 409A.
     (b) Election to Receive Restricted Stock Unit Awards in Lieu of
Compensation. The Administrator may, in its sole discretion, permit a grantee to
elect to receive a portion of future cash compensation otherwise due to such
grantee in the form of a Restricted Stock Unit Award. Any such election shall be
made in writing and shall be delivered to the Company no later than the date
specified by the Administrator and in accordance with Section 409A and such
other rules and procedures established by the Administrator. Any such future
cash compensation that the grantee elects to defer shall be converted to a fixed
number of phantom stock units (which may be fully vested) based on the Fair
Market Value of Stock on the date the compensation would otherwise have been
paid to the grantee if such payment had not been deferred as provided herein.
The Administrator shall have the sole right to determine whether and under what
circumstances to permit such elections and to impose such limitations and other
terms and conditions thereon as the Administrator deems appropriate.

 



--------------------------------------------------------------------------------



 



     (c) Rights as a Stockholder. A grantee shall have the rights as a
stockholder only as to shares of Stock acquired by the grantee upon settlement
of a Restricted Stock Unit Award; provided, however, that the grantee may be
credited with dividend equivalent rights with respect to the phantom stock units
underlying his Restricted Stock Unit Award, subject to such terms and conditions
as the Administrator may determine.
     (d) Termination. Except as may otherwise be provided by the Administrator
pursuant to the authority reserved in Section 7(a), a grantee’s right in all
Restricted Stock Unit Awards that have not vested shall automatically terminate
upon the grantee’s termination of employment (or cessation of service
relationship) with the Parent and its Subsidiaries for any reason (including if
a Subsidiary ceases to be a Subsidiary of the Parent).

SECTION 8.   CASH-BASED AWARDS

     Grant of Cash-Based Awards. The Administrator may, in its sole discretion,
grant Cash-Based Awards to any grantee in such number or amount and upon such
terms, and subject to such conditions, as the Administrator shall determine at
the time of grant. The Administrator shall determine the maximum duration of the
Cash-Based Award, the amount of cash to which the Cash-Based Award pertains, the
conditions upon which the Cash-Based Award shall become vested or payable, and
such other provisions as the Administrator shall determine. Each Cash-Based
Award shall specify a cash-denominated payment amount, formula or payment ranges
as determined by the Administrator. Payment, if any, with respect to a
Cash-Based Award shall be made in accordance with the terms of the Award and may
be made in cash or in shares of Stock, as the Administrator determines. Except
as may otherwise be provided by the Administrator pursuant to the authority
reserved in this Section 8, a grantee’s right in all Cash-Based Awards that have
not vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Parent and its
Subsidiaries for any reason (including if a Subsidiary ceases to be a Subsidiary
of the Parent).

SECTION 9.   PERFORMANCE SHARE AWARDS

     (a) Nature of Performance Share Awards. The Administrator may, in its sole
discretion, grant Performance Share Awards independent of, or in connection
with, the granting of any other Award under the Plan. The Administrator shall
determine whether and to whom Performance Share Awards shall be granted, the
Performance Goals, the Performance Cycles, and such other limitations and
conditions as the Administrator shall determine.
     (b) Rights as a Stockholder. A grantee receiving a Performance Share Award
shall have the rights of a stockholder only as to shares actually received by
the grantee under the Plan and not with respect to shares subject to the Award
but not actually received by the grantee. A grantee shall be entitled to receive
shares of Stock under a Performance Share Award only upon satisfaction of all
conditions specified in the Performance Share Award Certificate (or in a
performance plan adopted by the Administrator).
     (c) Termination. Except as may otherwise be provided by the Administrator
either in the Award Certificate or, subject to Section 15 below, in writing
after the Award Certificate is issued, a grantee’s rights in all Performance
Share Awards shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Parent and its
Subsidiaries for any reason (including if a Subsidiary ceases to be a Subsidiary
of the Parent).

SECTION 10.   PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

     (a) Performance-Based Awards. Any Covered Employee who is selected by the
Administrator may be granted one or more Performance-Based Awards payable upon
the attainment of Performance Goals that are established by the Administrator
and relate to one or more of the Performance Criteria, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. The Administrator shall define in an objective fashion the manner
of calculating the Performance Criteria it selects to use for any Performance
Cycle. Depending on the Performance Criteria used to establish such Performance
Goals, the Performance Goals may be expressed in terms of overall performance of
the Parent or the performance of a Subsidiary, division, business unit, or an
individual. The Administrator, in its discretion, may adjust or modify the
calculation of Performance Goals for such Performance Cycle in order to prevent
the dilution or enlargement of the rights of an individual (i) in the event of,
or in anticipation of, any unusual or extraordinary corporate item, transaction,
event or development, (ii) in recognition of, or in anticipation of, any other
unusual or nonrecurring events affecting the Parent or its Subsidiaries, or the
financial statements of the Parent or its Subsidiaries, or (iii) in response to,
or in anticipation of, changes in applicable laws, regulations, accounting
principles, or business conditions provided however, that the Administrator may
not exercise such discretion in a manner that would increase the
Performance-Based Award granted to a Covered Employee. Each Performance-Based
Award shall comply with the provisions set forth below.
     (b) Grant of Performance-Based Awards. With respect to each
Performance-Based Award granted to a Covered Employee, the Administrator shall
select, within the first 90 days of a Performance Cycle (or, if shorter, within
the maximum period allowed under Section 162(m) of the Code) the Performance
Criteria for such grant, and the Performance Goals with respect to each
Performance Criterion (including a threshold level of performance below which no
amount will become payable with respect to such Award). Each Performance-Based
Award will specify the amount payable, or the formula for determining the amount
payable, upon achievement of the various

 



--------------------------------------------------------------------------------



 



applicable performance targets. The Performance Criteria established by the
Administrator may be (but need not be) different for each Performance Cycle and
different Performance Goals may be applicable to Performance-Based Awards to
different Covered Employees.
     (c) Payment of Performance-Based Awards. Following the completion of a
Performance Cycle, the Administrator shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle. The
Administrator shall then determine the actual size of each Covered Employee’s
Performance-Based Award, and, in doing so, may reduce or eliminate the amount of
the Performance-Based Award for a Covered Employee if, in its sole judgment,
such reduction or elimination is appropriate.
     (d) Maximum Award Payable. The maximum Performance-Based Award payable to
any one Covered Employee under the Plan for any twelve month period constituting
all or part of a Performance Cycle is 4,000,000 Shares (subject to adjustment as
provided in Section 3(b) hereof) or $25 million in the case of a
Performance-Based Award that is a Cash-Based Award.

SECTION 11.   TRANSFERABILITY OF AWARDS

     (a) Transferability. Except as provided in Section 11(b) below, during a
grantee’s lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee’s legal representative or guardian in the event of the
grantee’s incapacity. No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order. No
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.
     (b) Administrator Action. Notwithstanding Section 11(a), the Administrator,
in its discretion, may provide either in the Award Certificate regarding a given
Award or by subsequent written approval that the grantee (who is an employee or
director) may transfer his or her Non-Qualified Stock Options to his or her
immediate family members, to trusts for the benefit of such family members, or
to partnerships in which such family members are the only partners, provided
that the transferee agrees in writing with the Parent to be bound by all of the
terms and conditions of the Plan and the applicable Award.
     (c) Family Member. For purposes of Section 11(b), “family member” shall
mean a grantee’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the grantee’s household (other than a
tenant of the grantee), a trust in which these persons (or the grantee) have
more than 50 percent of the beneficial interest, a foundation in which these
persons (or the grantee) control the management of assets, and any other entity
in which these persons (or the grantee) own more than 50 percent of the voting
interests.
     (d) Designation of Beneficiary. Each grantee to whom an Award has been made
under the Plan may designate a beneficiary or beneficiaries to exercise any
Award or receive any payment under any Award payable on or after the grantee’s
death. Any such designation shall be on a form provided for that purpose by the
Administrator and shall not be effective until received by the Administrator. If
no beneficiary has been designated by a deceased grantee, or if the designated
beneficiaries have predeceased the grantee, the beneficiary shall be the
grantee’s estate.

SECTION 12.   TAX WITHHOLDING

     (a) Payment by Grantee. Each grantee shall, no later than the date as of
which the value of an Award or of any Stock or other amounts received thereunder
first becomes includable in the gross income of the grantee for Federal income
tax purposes, pay to the Parent or its Subsidiaries, or make arrangements
satisfactory to the Administrator regarding payment of, any Federal, state, or
local taxes of any kind required by law to be withheld by the Parent or its
Subsidiaries with respect to such income. The Parent and its Subsidiaries shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the grantee. The Parent’s obligation to
deliver evidence of book entry (or stock certificates) to any grantee is subject
to and conditioned on tax withholding obligations being satisfied by the
grantee.
     (b) Payment in Stock. In connection with its obligations to withhold
Federal, state, city or other taxes from amounts paid to grantees, the Parent or
its Subsidiaries may make any arrangements that are consistent with the Plan as
it may deem appropriate. Without limitation of the preceding sentence, the
Parent shall have the right to reduce the number of shares of Stock otherwise
required to be issued to a grantee (or other recipient) in an amount that would
have a Fair Market Value on the date of such issuance equal to all Federal,
state, city or other taxes as shall be required to be withheld by the Parent or
its Subsidiaries pursuant to any statute or other governmental regulation or
ruling and paid to any Federal, state, city or other taxing authority.

SECTION 13.   SECTION 409A AWARDS.

     To the extent that any Award is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A (a “409A Award”), the
Award shall be subject to such additional rules and requirements as specified by
the Administrator from time to time in order to comply with Section 409A. In
this regard, if any amount under a 409A Award is payable upon a “separation from
service” (within

 



--------------------------------------------------------------------------------



 



the meaning of Section 409A) to a grantee who is then considered a “specified
employee” (within the meaning of Section 409A), then no such payment shall be
made prior to the date that is the earlier of (i) six months and one day after
the grantee’s separation from service, or (ii) the grantee’s death, but only to
the extent such delay is necessary to prevent such payment from being subject to
interest, penalties and/or additional tax imposed pursuant to Section 409A.
Further, the settlement of any such Award may not be accelerated except to the
extent permitted by Section 409A.

SECTION 14.   TRANSFER, LEAVE OF ABSENCE, ETC.

     For purposes of the Plan, the following events shall not be deemed a
termination of employment:
     (a) a transfer to the employment of the Parent from a Subsidiary or from
the Parent to a Subsidiary, or from one Subsidiary to another;
     (b) an approved leave of absence for military service or sickness, or for
any other purpose approved by the Parent or its Subsidiaries, as the case may
be, if the employee’s right to re-employment is guaranteed either by a statute
or by contract or under the policy pursuant to which the leave of absence was
granted or if the Administrator otherwise so provides in writing; or
     (c) the transfer in status from one eligibility category under Section 4
hereof to another category.

SECTION 15.   AMENDMENTS AND TERMINATION

     The Board may, at any time, amend or discontinue the Plan and the
Administrator may, at any time, amend or cancel any outstanding Award for the
purpose of satisfying changes in law or for any other lawful purpose, but no
such action shall adversely affect rights under any outstanding Award without
the holder’s consent. Except as provided in Section 3(c) or 3(d), without prior
stockholder approval, in no event may the Administrator exercise its discretion
to reduce the exercise price of outstanding Stock Options or effect repricing
through cancellation and re-grants. To the extent required under the rules of
any securities exchange or market system on which the Stock is listed, to the
extent determined by the Administrator to be required by the Code to ensure that
Incentive Stock Options granted under the Plan are qualified under Section 422
of the Code, or to ensure that compensation earned under Awards qualifies as
performance-based compensation under Section 162(m) of the Code, Plan amendments
shall be subject to approval by the stockholders of the Parent entitled to vote
at a meeting of stockholders. Nothing in this Section 15 shall limit the
Administrator’s authority to take any action permitted pursuant to Section 3(d).

SECTION 16.   STATUS OF PLAN

     With respect to the portion of any Award that has not been exercised and
any payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Parent unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Parent’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

SECTION 17.   GENERAL PROVISIONS

     (a) No Distribution. The Administrator may require each person acquiring
Stock pursuant to an Award to represent to and agree with the Parent in writing
that such person is acquiring the shares without a view to distribution thereof.
     (b) Delivery of Stock Certificates. Stock certificates to grantees under
the Plan shall be deemed delivered for all purposes when the Parent or a stock
transfer agent of the Parent shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Parent. Uncertificated Stock shall be deemed delivered for all
purposes when the Parent or a Stock transfer agent of the Parent shall have
given to the grantee by electronic mail (with proof of receipt) or by United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Parent or any Subsidiary, notice of issuance and recorded the
issuance in its records (which may include electronic “book entry” records).
Notwithstanding anything herein to the contrary, the Parent shall not be
required to issue or deliver any certificates evidencing shares of Stock
pursuant to the exercise of any Award, unless and until the Administrator has
determined, with advice of counsel (to the extent the Administrator deems such
advice necessary or advisable), that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed, quoted or traded. All Stock certificates
delivered pursuant to the Plan shall be subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with federal, state or foreign jurisdiction, securities or other laws, rules and
quotation system on which the Stock is listed, quoted or traded. The
Administrator may place legends on any Stock certificate to reference
restrictions applicable to the Stock. In addition to the terms and conditions
provided herein, the Administrator may require that an individual make such
reasonable covenants, agreements, and representations as the Administrator, in
its discretion, deems necessary or advisable in order to comply with any such
laws, regulations, or requirements. The Administrator shall have the right to
require any individual to comply with any timing or other restrictions with
respect to the settlement or exercise of any Award, including a window-period
limitation, as may be imposed in the discretion of the Administrator.

 



--------------------------------------------------------------------------------



 



     (c) Stockholder Rights. Until Stock is deemed delivered in accordance with
Section 17(b), no right to vote or receive dividends or any other rights of a
stockholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award.
     (d) Other Compensation Arrangements; No Employment Rights. Nothing
contained in the Plan shall prevent the Board from adopting other or additional
compensation plans or arrangements, including trusts, and such arrangements may
be either generally applicable or applicable only in specific cases. The
adoption of the Plan and the grant of Awards do not confer upon any employee any
right to continued employment with the Parent or any Subsidiary.
     (e) Trading Policy Restrictions. Option exercises and other Awards under
the Plan shall be subject to the Parent’s insider trading policies and
procedures, as in effect from time to time.
     (f) Forfeiture of Awards under Sarbanes-Oxley Act. If the Parent is
required to prepare an accounting restatement due to the material noncompliance
of the Parent , as a result of misconduct, with any financial reporting
requirement under the securities laws, then any grantee who is one of the
individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 shall reimburse the Parent for the amount of any
Award received by such individual under the Plan during the 12-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission, as the case may be, of the financial document embodying
such financial reporting requirement.
     (g) Section 60 of Irish Companies Act 1963. The Parent and any Subsidiary
incorporated in Ireland may do all such things as are contemplated by the Plan
except to the extent that they are prohibited by Section 60 of the Irish
Companies Act 1963. Nothing in this Section 17 (g) shall prohibit anything which
may be done as contemplated by the Plan by a Subsidiary which is incorporated
outside of Ireland.

SECTION 18.   EFFECTIVE DATE OF PLAN

     The Plan shall become effective upon approval by the holders of a majority
of the votes cast at a meeting of stockholders at which a quorum is present No
grants of Stock Options and other Awards may be made hereunder after the tenth
anniversary of the Effective Date and no grants of Incentive Stock Options may
be made hereunder after the tenth anniversary of the date the Plan is approved
by the Board.

SECTION 19.   GOVERNING LAW

     This Plan and all Awards and actions taken thereunder shall be governed by,
and construed in accordance with, the laws of the Commonwealth of Massachusetts,
applied without regard to conflict of law principles.

SECTION 20.   DISPUTE RESOLUTION

     All disputes and differences arising out of the Plan or otherwise in
connection therewith may be referred by the Parent to arbitration pursuant to
the procedures set forth in the applicable grant agreement of any grantee so
affected.
DATE APPROVED BY BOARD OF DIRECTORS: SEPTEMBER 16, 2011
DATE APPROVED BY STOCKHOLDERS: DECEMBER 8, 2011

 